Exhibit 10.1
FIRST SUPPLEMENTAL INDENTURE
     This First Supplemental Indenture (this “First Supplemental Indenture”) is
made and entered into as of this 11th day of December 2008, by and between
Vermillion, Inc., formerly Ciphergen Biosystems, Inc., a Delaware corporation
(the “Company”), and U.S. Bank National Association, a national banking
association duly organized and existing under the laws of the United States, as
trustee under the Indenture (as defined below) (the “Trustee”).
RECITALS
     A. The Company and the Trustee entered into that certain Indenture dated as
of August 22, 2003 (the “Indenture”) governing the 4.50% Convertible Senior
Notes due 2008 (the “Notes”) issued by the Company to Holders thereof.
     B. The Notes matured on September 1, 2008, at which time all principal and
interest on the Notes came due. The Company made a partial payment of $56,250 to
the Trustee on September 1, 2008, which amount was equal to accrued interest on
the Notes through August 31, 2008.
     C. Section 7.2 of the Indenture provides that the Indenture and the Notes
may be amended to change the stated maturity of the principal of the Notes with
the written consent of the Holders of the Notes so affected (the “Requisite
Consents”).
     D. Pursuant to Section 7.2 of the Indenture, the Company desires to amend
the Indenture to extend the maturity of the Notes, and to make such other
changes to the terms of the Notes, as set forth herein.
     E. The Company has obtained the Requisite Consents to amend the Indenture
and waive noncompliance with certain provisions therein all as set forth in this
First Supplemental Indenture.
     F. The Company has requested that the Trustee execute and deliver this
First Supplemental Indenture, all requirements necessary to make this First
Supplemental Indenture a valid, binding and enforceable instrument in accordance
with its terms have been done and performed, and the execution and delivery of
this First Supplemental Indenture have been duly authorized in all respects.
     G. Upon consummation of the First Supplemental Indenture, the Trustee will
distribute the partial payment of $56,250 to the Holders, which payment shall
constitute accrued interest through August 31, 2008. Interest on the Notes shall
continue to be payable semiannually in arrears on March 1 and September 1 in
each year, and the next interest payment shall be payable by the Company on
March 1, 2009.

 



--------------------------------------------------------------------------------



 



STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and agreements hereinafter set forth, and intending to be
legally bound, the parties hereto hereby agree as follows:
     1. Unless otherwise defined herein, all capitalized terms used herein have
the meanings given to them in the Indenture.
     2. Each reference to the term “Change of Control” in the Indenture shall be
replaced with the term “Change in Control.”
     3. The second paragraph of Section 2.1 of the Indenture is hereby amended
and superseded in all respects by the provisions of this First Supplemental
Indenture. As amended and restated, the second paragraph of Section 2.1 of the
Indenture reads in its entirety:
“The Notes shall mature on September 1, 2009.”
     4. Section 10.1(b) of the Indenture is hereby amended and superseded in all
respects by the provisions of this First Supplemental Indenture. As amended and
restated, Section 10.1(b) of the Indenture reads in its entirety:
“On or after September 1, 2006, the Company may, at its option, redeem the Notes
in whole at any time or in part from time to time, except upon the occurrence of
a Change in Control, on any date prior to maturity, upon notice as set forth in
Section 10.4 at the redemption price (expressed as a percentage of the principal
amount) set forth below (the “Redemption Price”) if redeemed during the 24-month
period beginning on the date indicated:

         
 
      Redemption Price
 
       
 
  September 1, 2007 to August 31, 2009   100.00%”

     5. Section 11.1 of the Indenture is hereby amended and superseded in all
respects by the provisions of this First Supplemental Indenture. As amended and
restated, Section 11.1 of the Indenture reads in its entirety:
“In the event that a Change in Control shall occur, each Holder shall have the
right (the “Repurchase Right”), at the Holder’s option to require the Company to
repurchase, and upon the exercise of such right the Company shall repurchase,
all of such Holders’ Notes not theretofore called for redemption, or any portion
of the principal amount thereof that is equal to $1,000 or an integral multiple
thereof (provided that no single Note may be repurchased in part unless the
portion of the principal amount of such Note to be Outstanding after such
repurchase is equal to $1,000 or an integral multiple thereof), on a date (the
“Repurchase Date”) that is less than 45 days after the date of the Company
Notice at a purchase price

2



--------------------------------------------------------------------------------



 



(expressed as percentages of the principal amount of the Notes to be
repurchased) (the “Repurchase Price”) set forth below, plus interest accrued and
unpaid to, but excluding, the Repurchase Date:

             
 
        Repurchase Price  
 
           
 
   September 1, 2005 to August 31, 2009     105.00%  

Notwithstanding the foregoing, installments of interest on Notes whose stated
maturity is prior to or on the Repurchase Date shall be payable to the Holders
of such Notes, or one or more Predecessor Notes, registered as such at the close
of business on the relevant Record Date according to their terms and the
provisions of Section 2.1 hereof.”
     6. The first paragraph of Section 12.1 of the Indenture is hereby amended
and superseded in all respects by the provisions of this First Supplemental
Indenture. As amended and restated, the first paragraph of Section 12.1 of the
Indenture reads in its entirety:
“Subject to and upon compliance with the provisions of this Article, at the
option of the Holder thereof, any Outstanding Note or any portion of the
principal amount thereof which is $1,000 or an integral multiple of $1,000 may
be converted into duly authorized, fully paid and nonassessable shares of Common
Stock, at the Conversion Price, determined as hereinafter provided, in effect at
the time of conversion. Such conversion right shall expire at the close of
business on the Business Day immediately preceding September 1, 2009 unless the
Notes or a portion thereof are called for redemption or are repurchased.”
     7. The third paragraph of Section 12.1 of the Indenture is hereby amended
and superseded in all respects by the provisions of this First Supplemental
Indenture. As amended and restated, the third paragraph of Section 12.1 of the
Indenture reads in its entirety:
“The rate at which shares of Common Stock shall be delivered upon conversion
(the “Conversion Rate”) shall be equal to 20 shares per $1,000 principal amount
of Notes, which Conversion Rate takes into account the Company’s 1 for 10
reverse stock split effected March 3, 2008. The Conversion Price of the Notes
(the “Conversion Price”) shall equal $1,000 divided by the Conversion Rate
(rounded to the nearest cent). The Conversion Price shall be adjusted in certain
instances as provided in Section 12.4 hereof.”
     8. Each Holder giving the Requisite Consents shall be deemed to have waived
any past default by the Company of its obligation to make payment on the
principal of and interest on the Notes.
     9. Prior to the First Supplemental Indenture becoming effective, the
Company shall deliver to the Trustee an Officers’ Certificate certifying that
the Company has obtained the Requisite Consents. The Trustee may conclusively
rely upon such certificate to establish that

3



--------------------------------------------------------------------------------



 



such Requisite Consents have been obtained. Upon the execution and delivery of
this First Supplemental Indenture by the Company and the Trustee, every Holder
of Notes heretofore or hereafter authenticated and delivered under the Indenture
shall be bound hereby.
     10. On and after the date hereof, each reference in the Indenture, and in
all other agreements, documents, certificates, exhibits and instruments executed
pursuant thereto, to “the Indenture,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Indenture shall mean and be a reference to the
Indenture as amended by this First Supplemental Indenture.
     11. This First Supplemental Indenture constitutes the entire agreement
among the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, representations or other
arrangements, whether express or implied, written or oral, of the parties in
connection therewith except to the extent expressly incorporated or specifically
referred to herein. In the event of a conflict between the respective provisions
of the Indenture and this First Supplemental Indenture, the terms of this First
Supplemental Indenture shall control.
     12. Except as specifically amended by the terms of this First Supplemental
Indenture, the terms and conditions of the Indenture are and shall remain in
full force and effect for all purposes.
     13. This First Supplemental Indenture may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
but all such counterparts shall together constitute but one and the same
instrument.
     14. In entering into this First Supplemental Indenture, the Trustee shall
be entitled to the benefit of every provision of the Indenture relating to the
conduct or affecting the liability of or affording protection to the Trustee,
whether or not elsewhere herein so provided. The Trustee makes no
representations as to the validity or sufficiency of this First Supplemental
Indenture other than as to the validity of its execution and delivery by the
Trustee.
     15. This First Supplemental Indenture shall be governed by, and construed
in accordance with, the laws of the State of New York.
[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this First
Supplemental Indenture to be executed by its duly authorized officers as of the
date first above written.

                  VERMILLION, INC.    
 
           
 
  By:       /s/ Gail S. Page

   
 
  Name:   Gail S. Page    
 
  Title:   President and Chief Executive Officer    
 
                U.S. BANK NATIONAL ASSOCIATION,
as Trustee    
 
           
 
  By:       /s/ Patricia J. Kapsch

   
 
  Name:   Patricia J. Kapsch    
 
  Title:   Asst. Vice President    

5